I concur in most that is said in the opinion, but cannot concur in the conclusion. The bill properly invokes the jurisdiction of a court of equity for two purposes: First, to construe the will set out in the bill; and, second, to determine what title the devisees mentioned in the will take. Two of the four respondents confess the equity of the bill, and consent that the court construe the will and determine what title, if any, they have in and to the property devised.
The other two respondents demur, assigning the ground that the bill is without equity, and other special grounds. The trial court overruled the demurrers, and these respondents appeal, and the court reverses the decree of the trial court holding that the demurrers should have been sustained.
To this conclusion I cannot concur. As I understand the opinion, it shows that the bill has equity as to both respondents, that is, as for a construction of the will and to determine title. If I correctly interpret the opinion, it shows that the respondents have no present title or interest in the land devised; the condition subsequent having occurred, which cut off or destroyed any title which they would otherwise have taken. In other words, the opinion shows that respondents have no title or interest, and yet sustains their demurrer to the bill. If they had no title, surely complainant had a right to have that determined. If their title is extinguished by complainant's exercising "the irrevisable discretion reposed in her by the testator. If defendant's title was so cut off, then where did that title go. It had to go somewhere. It could not remain in the clouds; it went into whomsoever the complainant, the life tenant, designated. She designated herself so the bill alleges. If she is given an irrevisable discretion to cut off and determine respondent's title, and to designate to whom it should go, surely she could designate herself as the one to whom it should go. There is nothing in the will to exclude the idea that she should change the remainder from the respondent to herself. The will shows clearly that she was the chief object of the testator's affections, and that the property was to be used for her sole benefit. The result is to my mind, unavoidable. The language of the will is that complainant, the life tenant, shall have the right and privilege to change the one-half described above. If she has the right to change the one-half interest, that is, to change the beneficiary, if she has the right to say who shall take this half interest, can she not name herself as the beneficiary when the will expressly provided that the property it conveyed was to be used for her comfort and sustenance, and that she had the right to use it as she sees proper, and that she even had the right and privilege "during her life" (not at her death by will) to name the beneficiary of the one-half interest in the remainder devised to respondents? It is a strange construction to hold that the testator intended by this will to provide that anybody in the world could take the remainder devised, on condition subsequent having occurred, except his beloved wife, the chief object of his bounty and affection.
If the opinion and decision stands, the complainant will have to change the beneficiary of the remainder by naming some person or persons other than herself as the beneficiary, and then have the beneficiary convey to her, or she will name them by conveying to them on condition that they convey back to her. The language of the will excludes the idea that she can change the beneficiaries by will only because it provides in terms that she do so during her life. In my judgment the trial court ruled directly in overruling the demurrer to the bill. The opinion shows the bill to contain equity as that the will should be construed, and when construed in connection with the averments that the condition subsequent has happened which defeats the title devised to respondent. It is true the bill says that the will passed the fee to complainant; but only on the condition subsequent that the remaindermen named in the will failed to "treat the life tenant right" and that she thereafter changed the beneficiary by naming herself as the sole remainderman, thereby merging the two estates in her. If the condition subsequent never happened, then complainant took a life estate only. If it did happen, complainant could change the beneficiary or remainderman and as to this she was given an irrevisable discretion. The bill avers that she has exercised the discretion reposed by the will and named herself as the sole beneficiary, thus merging the whole title in her.